Citation Nr: 0016623	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This appeal arises from an April 1997 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran was not entitled to a compensable 
evaluation for his bilateral hearing loss.  The veteran 
appealed this determination.

In March 1999, the Board of Veterans' Appeals (Board) 
remanded this claim in order for the veteran to be given his 
requested hearing before a traveling member of the Board.  
The undersigned conducted this hearing in May 2000, sitting 
at the RO, and will make the final determination in this 
case.  See 38 U.S.C.A. § 7102(a) (West Supp. 1999).

At his Board hearing in May 2000, the veteran raised the 
issues of increased evaluations for his service-connected 
tinnitus, residuals of a mandibular fracture, and hypalgesia 
of the tongue and lower lip.  In addition, he appeared to 
file a claim for service connection for recurrent ear 
infections.  A review of the claims file indicates that these 
issues are not properly before the Board at the present time 
and they are not inextricably intertwined with the issue on 
appeal.  Therefore, these matters are referred to the RO for 
the appropriate action.


REMAND

The last comprehensive hearing test and examination of record 
was conducted in October 1996.  In May 2000, the veteran 
testified that his hearing acuity had substantially worsened 
since this examination.  Under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991), when a veteran alleges that the 
severity of his service-connected disorder has become worse 
since his last medical evaluation, the duty to assist 
includes the provision of a new examination.  See Gregory v. 
Brown, 8 Vet. App. 563 (1996).  Therefore, this claim must be 
remanded so that the current level of the veteran's hearing 
acuity can be ascertained.

In addition, it is noted by the undersigned that effective on 
June 10, 1999, the rating criteria for evaluating hearing 
loss were updated.  See 64 Fed. Reg. 25208 (May 11, 1999).  
According to the Court, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Thus, while on remand, the RO 
should evaluate the veteran's current hearing acuity under 
both the old and new rating criteria.

Based on the above, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his bilateral hearing loss from 
October 1996 to the present time.  After 
securing the necessary release(s), the RO 
should obtain any records not already 
contained in the claims file; to include 
those from any identified VA medical 
center or outpatient clinic.  Once 
obtained, all records must be associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA audio examination.  The 
purpose of this examination is to 
determine the current severity of the 
veteran's service connected bilateral 
hearing loss.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folders must be made 
available to the examining physician in 
connection with the examination so that 
he or she may review pertinent aspects of 
the veteran's medical history.  The 
findings and conclusions of this 
examination should be prepared in a typed 
report and incorporated into the claims 
file.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
a compensable evaluation for bilateral 
hearing loss may now be granted.  The RO 
should specifically evaluate this 
disorder under the rating criteria 
effective prior to and on June 10, 1999, 
in accordance with the Karnas decision.  
See VAOGCPREC 3-2000 (April 10, 
2000)(General Counsel opinion discussing 
retroactive applicability of revised 
Schedule for Rating Disabilities criteria 
to increased rating claims).  If the RO's 
decision remains adverse to the veteran, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




